The case has been heard on motion to dismiss filed by defendants in error. The principal ground of the motion raises questions that evidently were decided against plaintiff in error by the order of the District Court which we are asked to review. The decision of those questions here requires a consideration of the merits of the proceeding in error.
We have heretofore held that we should not assume ordinarily to decide the merits of a case on a motion to dismiss. Enos v. Keating, 36 Wyo. 318, 255 P. 1. The *Page 96 
motion will be denied with the understanding that points thereby raised may receive further consideration when the case is heard on the merits.
Motion denied.